DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed October 22, 2921 has been entered. No new matter has been added.
The previous 35 USC 101 Rejection has been withdrawn in light of the Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (US 9,327,706).
Regarding Claims 1 and 6:
Reed et al. teaches a control system for an internal combustion engine including a high pressure fuel pump in which a volume of a fuel chamber is increased and is decreased and a fuel is pressurized by a reciprocating motion of a plunger due to an action of a pump cam that rotates in conjunction with a rotation of a crankshaft, and an in-cylinder fuel injection valve which injects the fuel into a cylinder, the control system comprising a controller (12) configured to count (Col 11, lines 29 – 52) the number of driving times of the high pressure fuel pump, which is the number of the reciprocating motions of the plunger based on a crank counter (via 118 and 40) that is counted up at every fixed crank angle, acquire a crank counter value each time a fixed time elapses, the controller storing a map (steps 432 and 442) in which a top dead center of the plunger is associated with the crank counter value, and calculate (Col 13, lines 15 – 25) the number of the crank counter values corresponding to the top dead center of the plunger between a previously acquired crank counter value and a currently acquired crank counter value with reference to the map each time the crank counter value is acquired and calculate the number of driving times of the high pressure fuel pump by integrating the calculated number; and cause the in-cylinder fuel injection valve (66) to start injection of the fuel when the calculated number of driving times is equal to or more than a specified number of time (see Fig 4, 400).
	Regarding Claim 3:

	Regarding Claim 4:
Reed et al. teaches the controller is configured to cause the in-cylinder fuel injection valve to start injection of the fuel when the high pressure system fuel pressure estimated based on the calculated number of driving times is equal to or larger than a specified pressure (Fig 4, see 400).
	Regarding Claim 5:
Reed et al. teaches the crank counter is reset to "zero" each time the crankshaft rotates twice; the crank counter value corresponding to the top dead center of the plunger among the crank counter values corresponding to four rotations of the crankshaft without being reset halfway is stored in the map; and the controller is configured to, when the currently acquired crank counter value is smaller than the previously acquired crank counter value, calculate the number of the crank counter values corresponding to the top dead center of the plunger between a sum of the currently acquired crank counter value and an additional amount corresponding to a count-up amount for two rotations of the crankshaft, and the previously acquired crank counter value to calculate the number of driving times of the high pressure fuel pump with reference to the map (via 412, based on favorable engine needs to reduce starting time and emissions).


Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive. 
On Pages 6 – 7 of the Remarks, the Applicant argues that Reed et al. does not teach “storing a map in which a TDC of a plunger is associated with a crank counter value”. The Examiner disagrees and maintains the rejection because Reed et al. teaches the engine position sensor 118 is tied to the crank revolution and the sensor produces equally spaced pulses every revolution of the crankshaft, which in turn is tied to the plunger’s TDC position because it’s based on the compression stroke being measured and stored (described in method 400) via the controller.
On Page 7 of the Remarks, the Applicant argues that Reed et al. does not teach the calculating crank counter values limitation. Per the argument above, Reed et al. teaches the limitation based on method 400 that utilizes the engine position sensor 118 and storing the map via the controller and that the engine position sensor is based on the crank counter value (e.g. revolutions) and compression stroke (e.g. TDC position).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747